  Case 1:19-cv-01950-CFC Document 1 Filed 10/15/19 Page 1 of 5 PageID #: 1




                                                              UNITED STATES DISTRICT COURT
                                                              FOR THE DISTRICT OF DELAWARE
          US DIS I RICT COURT
        DISTRICT r ,: L' --'.....-' WARE
                                                                                           19-1950
                                                                CIVIL ACTION NO:



 Joseph Zappia and Karen Zappia
          Plaintiffs

 vs.
 GTX Incorporated                                               PLAINTIFFS' COMPLAINT
           Defendant




                                                  The Parties
1. The plaintiffs, Joseph Zappia and Karen Zappia, are individuals with a principal address at 34 South
Louis Street, Fords, NJ 08863. Plaintiffs are professional options traders.
2. The defendant, GTX Incorporated is a Delaware corporation with a principal place of business at 175
Toyota Plaza, 7th Floor, Memphis, Tennessee 38103. Defendant is engaged in the business of
Biotechnology and Medical Research.


                                           Jurisdiction and Venue

3. Jurisdiction in this cause of action is premised on Diversity of Citizenship, 28 U.S.C. 1332 in that the
plaintiffs and the defendant are citizens of different states and the amount in controversy exclusive of
interest and costs exceeds $75,000.00. Alternatively, jurisdiction is based on federal question
jurisdiction, 28 U.S.C. § 1 331, defendant's violation of the federal securities laws.
4. Venue is proper in the District of Delaware.



                                                    Facts
5. Acting in his capacity as a professional options trader, on or about September 19, 2018 the plaintiffs
sold 138 put options of GTX stock through their accounts at Interactive Brokers, Lightspeed Trading and
Case 1:19-cv-01950-CFC Document 1 Filed 10/15/19 Page 2 of 5 PageID #: 2
Case 1:19-cv-01950-CFC Document 1 Filed 10/15/19 Page 3 of 5 PageID #: 3
Case 1:19-cv-01950-CFC Document 1 Filed 10/15/19 Page 4 of 5 PageID #: 4
Case 1:19-cv-01950-CFC Document 1 Filed 10/15/19 Page 5 of 5 PageID #: 5
